 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER

  Stuart R. Fraenkel
  Gretchen M. Nelson
  Carlos F. Llinas Negret
  601 So. Figueroa Street, Suite 2050
  Los Angeles, CA 90017
  (213)622-6469



 ATTORNEY(S) FOR:     Plaintiff
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
 KEVIN ECKELKAMP, Individually and as                                         CASE NUMBER:
 Spouse of ELIZABETH ECKELKAMP, and
 ELIZABETH ECKELKAMP, Individually
 and as Spouse of KEVIN ECKELKAMP,                            Plaintiff(s),
                                     v.

PRINCESS CRUISE LINES, LTD, doing business as                                                CERTIFICATION AND NOTICE
 PRINCESS CRUISES; VENTURE TRAVEL, LLC,                                                        OF INTERESTED PARTIES
doing business as TAQUAN AIR; And MOUNTAIN AIR                                                     (Local Rule 7.1-1)
                                                             Defendant(s)
SERVICE, LLC,

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                  Plaintiff Kevin Eckelkamp and Elizabeth Eckelkamp
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                  PARTY                                                CONNECTION / INTEREST
Kevin Eckelkamp                                                               Plaintiff
Elizabeth Eckelkamp                                                           Plaintiff
Princess Cruise Lines, LTD dba Princess Cruises                               Defendanr
Venture Travek, LLC dba Taouan Air                                            Defendant
Mountain Air Services, LLC                                                    Defendant




          November 10, 2020                                    Carlos F. Llinás Negret
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                            Attorney for Plaintiff



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
